Opinion op the Court by
Judge Peters:
Section 2, article 1, chapter 64, 2 Rev. Stat, p. 136, provides that before an order shall be made binding out any orphan child, *438the person, with whom he resides shall be summoned to show cause to the contrary.
The order made by the Circuit Court in this case is as follows:
Madison County Court.
Thursday, 'January 24, 1867.
Present, Hon. E. W. Turner, Presiding Judge.
Ordered that William Taylor, orphan minor of color, aged fourteen years and six months, be bound to Thomas Taylor until he shall attain the age of twenty-one years, to learn the art and mystery of farming, and the clerk of this court is directed to enter'into covenant with the said Thomas Taylor according to law.
It has been repeatedly held by this court that as the jurisdiction of County Courts over orphans and poor children whose parents are not capable of bringing them up in moral courses is limited, and special, orders for binding such children, as apprentices, should state the facts required by law, to give the court jurisdiction.
Tested by this rule, the order for binding the. orphan in this case will be found insufficient. It does not show that the parent, or next friend, or person with whom he resided had been summoned to show cause to the contrary, nor does it show that the person to whom he was apprenticed was his former owner — and who — under section 4 of an act approved 16 February, 1866, entitled An Act to Amétnd article 1, chapter 64, Rev. Stat., title, Master and Servant, under certain circumstances may be preferred.
Wherefore, said order binding said minor to appellee be reversed and must be annulled, and set aside.